DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for parent Application No JP2018-026169 filed on 02/16/2018 and PCT/JP2019/005463 on 02/15/2019.
Response to Amendment
This office action is in response to the amendments submitted on 06/29/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,8,10 are amended.

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takashi et al. (JP 200833532 A), (hereinafter Takashi) and further in view of Ikeda et al. (JP 3102998 B2) (hereinafter Ikeda).
Regarding Claim 1 Takashi teaches at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to (Page 5, line 20-23, “The storage unit 14 includes a magnetic recording medium such as a hard disk, a random-access memory (RAM), a semiconductor memory such as a flash memory, and a readable / writable optical recording medium such as a CD-RW and a DVD-R / W. The storage unit 14 stores a program used by the control unit 16, various parameters”): 
 discriminate an operation pattern of a diagnosis object, based on a video (Abstract, “a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”. According to page 5, line 3, “ In this embodiment, the camera 12 uses a 2/3 inch CCD having a pixel number of 640 * 480 and capable of continuous shooting at a video rate as a detector”.) of the diagnosis object captured by a camera (Page 3,line 28-30 “Furthermore, as described in claim 4, the abnormality detection device according to the present invention includes a camera (12) that acquires an image signal of equipment having a movable part, and movement information of an abnormality occurrence site based on the image signal”)
discriminate, as an operation sound relevant to the operation pattern, a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation ( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start of the operation and during the stable operation due to a difference in the number of rotations of the drive motor that drives the movable part.”) pattern by a microphone (Abstract, “An anomaly detection apparatus includes a microphone (10) that acquires an operation sound of equipment as an audio signal”); and 
generate a criterion operation sound to be a criterion of the operation sound in the operation pattern(Page 2, line , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”) by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency spectrum when the cause of the abnormality is estimated and the moving speed (or distance) of the movable part are input. The system may be learned using learning data that outputs the cause of the abnormality”).
	Takashi is silent with regards to wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound.
	Ikeda teaches wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound (Abstract, “it is possible to accurately discriminate a minute difference between normal and abnormal sounds generated by automobile components, and prevent defective products from leaking to the market. Thus, a diagnostic device for automobile components, which greatly contributes to quality improvement of automobile production and improves reliability of abnormality diagnosis, is obtained. [Structure] A microphone that detects sound generated from automobile components and outputs an electric signal according to the sound”. Also, Page 3, 6th para – “The CPU 13 compares the digital data indicating the sound pressure P transferred from the AD converter 12 with a reference effective value (abnormality judgment reference) set in the CPU 13 and determines that the sound pressure P is the reference effective value. Is exceeded, it is determined that the transmission 1 has an abnormality, and the abnormality determination result is output to the output device 15. Thereby, the observer can recognize the abnormality of the transmission 1 and can deal with the abnormality before mounting the transmission 1 in the automobile”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement discriminatory sound to detect abnormality as taught by Ikeda into the abnormality detection process of Takashi since the technique of Ikeda is applied on abnormality detection using sound. Therefore, this technique would improve reliability of abnormality diagnosis and help with part selection and removal of defective parts in efficient manner (Ikeda, Page 2, para 0001-0004).
Regarding claim 2 Takashi and Ikeda teaches the limitations of claim 1.
	Takashi further teaches wherein, the at least one processor is further configured to execute the instructions to: when the diagnosis object repeatedly performs an operation learn the operation sound by a predetermined number of times of the repeated operation (Page 7, line 10-18, “Note that the predetermined time point can be set as the start time of each operation when the robot operates intermittently, for example. Further, when a certain predetermined operation is repeated, it can be set as one point in time among the predetermined operations (i.e. predetermined number). Information about the starting time can be obtained from the robot itself or the robot control device via the signal input / output unit 13 (i.e. operation sound).
Regarding claim 5 Takashi and Ikeda teaches the limitations of claim 1.
	Takashi further teaches wherein the at least one processor is further configured to execute the instructions to: determine whether the operation sound is abnormal by comparing the criterion operation sound generated by the abnormal-sound determination criterion generation device with the operation sound of the diagnosis object ( Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection method according to the present invention includes a step (S101) of acquiring an audio signal generated during operation of an equipment having a movable part, and a time-series frequency from the audio signal. When the spectrum calculation step (S102) and the time-series frequency spectrum satisfy a determination criterion (i.e. a criterion operation sound) that changes depending on the elapsed time from a predetermined time point, the equipment including the movable part is determined to be normal and does not satisfy the determination criterion.”).  

Regarding claim 8 Takashi and Ikeda teaches capturing a video of a diagnosis object (Page 3, line 28-30 “Furthermore, as described in claim 4, the abnormality detection device according to the present invention includes a camera (12) that acquires an image signal of equipment having a movable part, and movement information of an abnormality occurrence site based on the image signal”. According to page 5, line 3, “In this embodiment, the camera 12 uses a 2/3-inch CCD having a pixel number of 640 * 480 and capable of continuous shooting at a video rate as a detector”.);
	 discriminating an operation pattern of the diagnosis object, based on the video ( Abstract, “ a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”); collecting a sound arriving from the diagnosis object; discriminating, as an operation sound relevant to the operation pattern, a pattern of the sound collected in synchronization with the discriminated operation pattern( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start of the operation and during the stable operation due to a difference in the number of rotations of the drive motor that drives the movable part.”) ; and 
	generating a criterion operation sound to be a criterion of the operation sound in the operation pattern(Page 2, line 5-20 , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”) by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency spectrum when the cause of the abnormality is estimated and the moving speed (or distance) of the movable part are input. The system may be learned using learning data that outputs the cause of the abnormality”).
	Takashi is silent with regards to wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound.	
	Ikeda teaches wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound (Abstract, “it is possible to accurately discriminate a minute difference between normal and abnormal sounds generated by automobile components, and prevent defective products from leaking to the market. Thus, a diagnostic device for automobile components, which greatly contributes to quality improvement of automobile production and improves reliability of abnormality diagnosis, is obtained. [Structure] A microphone that detects sound generated from automobile components and outputs an electric signal according to the sound”. Also, Page 3, 6th para – “The CPU 13 compares the digital data indicating the sound pressure P transferred from the AD converter 12 with a reference effective value (abnormality judgment reference) set in the CPU 13 and determines that the sound pressure P is the reference effective value. Is exceeded, it is determined that the transmission 1 has an abnormality, and the abnormality determination result is output to the output device 15. Thereby, the observer can recognize the abnormality of the transmission 1 and can deal with the abnormality before mounting the transmission 1 in the automobile”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement discriminatory sound to detect abnormality as taught by Ikeda into the abnormality detection process of Takashi since the technique of Ikeda is applied on abnormality detection using sound. Therefore, this technique would improve reliability of abnormality diagnosis and help with part selection and removal of defective parts in efficient manner (Ikeda, Page 2, para 0001-0004).

Regarding claim 9 Takashi and Ikeda teaches the limitations of claim 8.
	Takashi further teaches determining whether the operation sound is abnormal by comparing the criterion operation sound with the operation sound of the diagnosis object (Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection method according to the present invention includes a step (S101) of acquiring an audio signal generated during operation of an equipment having a movable part, and a time-series frequency from the audio signal. When the spectrum calculation step (S102) and the time-series frequency spectrum satisfy a determination criterion (i.e. a criterion operation sound) that changes depending on the elapsed time from a predetermined time point, the equipment including the movable part is determined to be normal and does not satisfy the determination criterion”).

Regarding claim 10 Takashi teaches a step of discriminating an operation pattern of a diagnosis object, based on the video a video of the diagnosis object captured by a camera (Abstract, “a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”. According to page 5, line 3, “In this embodiment, the camera 12 uses a 2/3-inch CCD having a pixel number of 640 * 480 and capable of continuous shooting at a video rate as a detector”);  
	a step of discriminating, as an operation sound relevant to the operation pattern, a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start of the operation and during the stable operation due to a difference in the number of rotations of the drive motor that drives the movable part.”)  by a microphone (Abstract, “An anomaly detection apparatus includes a microphone (10) that acquires an operation sound of equipment as an audio signal.”);
	a step of  learning a criterion operation sound ( Page 2, line , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”) to be a criterion of the operation sound in the operation pattern by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency spectrum when the cause of the abnormality is estimated and the moving speed (or distance) of the movable part are input. The system may be learned using learning data that outputs the cause of the abnormality”); and 
	a step of determining whether the operation sound is abnormal by comparing the criterion operation sound with the operation sound of the diagnosis object (Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection method according to the present invention includes a step (S101) of acquiring an audio signal generated during operation of an equipment having a movable part, and a time-series frequency from the audio signal. When the spectrum calculation step (S102) and the time-series frequency spectrum satisfy a determination criterion (i.e. a criterion operation sound) that changes depending on the elapsed time from a predetermined time point, the equipment including the movable part is determined to be normal and does not satisfy the determination criterion”).
	Takashi is silent with regards to wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound.
	Ikeda teaches wherein the criterion operation sound is used for detecting an abnormal sound of the diagnosis object in the discriminated operation pattern based on a difference between the operation sound and the criterion operation sound (Abstract, “it is possible to accurately discriminate a minute difference between normal and abnormal sounds generated by automobile components, and prevent defective products from leaking to the market. Thus, a diagnostic device for automobile components, which greatly contributes to quality improvement of automobile production and improves reliability of abnormality diagnosis, is obtained. [Structure] A microphone that detects sound generated from automobile components and outputs an electric signal according to the sound”. Also, Page 3, 6th para – “The CPU 13 compares the digital data indicating the sound pressure P transferred from the AD converter 12 with a reference effective value (abnormality judgment reference) set in the CPU 13 and determines that the sound pressure P is the reference effective value. Is exceeded, it is determined that the transmission 1 has an abnormality, and the abnormality determination result is output to the output device 15. Thereby, the observer can recognize the abnormality of the transmission 1 and can deal with the abnormality before mounting the transmission 1 in the automobile”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement discriminatory sound to detect abnormality as taught by Ikeda into the abnormality detection process of Takashi since the technique of Ikeda is applied on abnormality detection using sound. Therefore, this technique would improve reliability of abnormality diagnosis and help with part selection and removal of defective parts in efficient manner (Ikeda, Page 2, para 0001-0004).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Takashi in view of Ikeda and further in view of Harvey (US 20170176190 A1) (hereinafter Harvey) .
 Regarding claim 3 Takashi and Ikeda teaches limitations of claim 1.
	Takashi is silent with regards wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound.  
	Harvey teaches wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body (Para [0005], “person entry to the venue”) is present in the video (Para [0039], “a camera either still or video can gather information), interrupt learning of the operation sound (Para [0088], “the training is stopped).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound as taught by Harvey into the abnormality detection of Takashi since the technique of Harvey is applied on video and sound analysis process. Therefore, this technique would facilitate proper reduction of commutation power usage based on operation condition and overall reduce cost.
Regarding claim 6 Takashi and Ikeda teaches limitations of claim 5.
	Takashi is silent with regards wherein when entrance of a foreign body is present in the video, interrupt learning of the operation sound.  
	Harvey teaches wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body (Para [0005], “person entry to the venue”) is present in the video (Para [0039], “a camera either still or video can gather information), interrupt learning of the operation sound (Para [0088], “the training is stopped).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound as taught by Harvey into the abnormality detection of Takashi since the technique of Harvey is applied on video and sound analysis process. Therefore, this technique would facilitate proper reduction of commutation power usage based on operation condition and overall reduce cost.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Takashi in view of Ikeda and further in view of Yumiko et al. (JP 2004205215 A) (hereinafter Yumiko).
 Regarding claim 4 Takashi and Ikeda teaches limitations of claim 1.
	Takashi is silent with regards to wherein the criterion operation sound is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension.  
	Yumiko teaches wherein the criterion operation sound ( Page 3, Para[0015], “By adding such preprocessing, it becomes possible to remove a background noise component and extract a waveform vector of only a sound to be evaluated”) is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension (Page6, Para[0032], “ The waveform vector creating unit 33 calculates the total number (n + n) of the predetermined number n of the time waveform data obtained from the time waveform calculating unit 31 and the predetermined number n / 2 of the frequency waveform data obtained by the frequency waveform calculating unit 32. A composite waveform of / 2 = (3/2) n = k) (for example, 96) is created and output to the spatial distance calculation unit 15 as a total k-dimensional (i.e. multi dimension) waveform vector”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the criterion operation sound is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension as taught by Yumiko into the mobile device of Takashi since the technique of Yumiko is applied on sound analysis process. Therefore, this technique would facilitate proper analysis of collected sound by frequency vector and would facilitate noise discrimination in a better way.
Regarding claim 7 Takashi and Ikeda teaches limitations of claim 5.
	Takashi is silent with regards to wherein the criterion operation sound and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension, and determination of an abnormality of the operation sound is performed based on a distance between a vector relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound.  
	Yumiko teaches wherein the criterion operation sound ( Page 3, Para[0015], “By adding such preprocessing, it becomes possible to remove a background noise component and extract a waveform vector of only a sound to be evaluated”) and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension (Page6, Para[0032], “ The waveform vector creating unit 33 calculates the total number (n + n) of the predetermined number n of the time waveform data obtained from the time waveform calculating unit 31 and the predetermined number n / 2 of the frequency waveform data obtained by the frequency waveform calculating unit 32. A composite waveform of / 2 = (3/2) n = k) (for example, 96) is created and output to the spatial distance calculation unit 15 as a total k-dimensional (i.e. multi dimension) waveform vector.”), and 
determination of an abnormality of the operation sound is performed based on a distance between a vector ( Page 7, Para [0036], “Each of the individual spatial distance calculation units 41 to 46 calculates, for example, a Mahalanobis distance from the feature vector and the feature matrix, and the waveform vector input from the waveform extraction unit 14.”) relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound ( Page 5, Para[0024], “Each spatial distance calculation result calculated in this way is output to the analysis determination unit 6.The analysis determination unit 6 estimates the presence or absence of a failure (i.e. Abnormality ) or the cause of occurrence based on the distance data output from the spatial distance calculation unit 3”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the criterion operation sound and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension, and determination of an abnormality of the operation sound is performed based on a distance between a vector relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound as taught by Yumiko into the mobile device of Takashi since the technique of Yumiko is applied on sound analysis process . Therefore, this technique would facilitate proper analysis of collected sound by frequency vector and would facilitate noise discrimination in a better way.
Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered.
With regards to remarks about “Abstract” is persuasive. Amended abstract is in correct length. Thus, objection is withdrawn.
With regards to arguments related to “Claim rejection 101” is persuasive. Amended claim presents a practical application of detecting abnormal sound and using the abnormal sound for further diagnosis of the machine.
With regards to arguments related to “Claim rejection 103” are considered. Applicant’s arguments with respect to claims 1,8 and 10  have been considered but are moot because the new ground of rejection is using a new prior art as presented above.
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Shibuya et al. (US 9,779,495 B2) – This art teaches using multidimensional feature vector for anomaly detection.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/21/2022